Citation Nr: 0113313	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had recognized active military service in the 
United States Armed Forces in the Far East (USAFFE) from 
November 1941 to May 1946.  He was a prisoner of war (POW) 
from April 1942 to August 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000, rating decision from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death and legal 
entitlement to accrued benefits.  By letter dated in February 
2000, the RO also denied entitlement to death pension.  The 
appellant perfected an appeal only as to the issues of 
service connection for the cause of death and entitlement to 
accrued benefits.  Thus, these are the only issues certified 
for appellate review.  


FINDINGS OF FACT

1.  The veteran was a POW from April to August 1942.  The 
record reflects that he had swelling of the knees and ankles 
during captivity, and he had ischemic heart disease at the 
time of his death.

2.  The veteran died October 21, 1972, his only service-
connected disability was malaria, evaluated as zero percent 
disabling.  The death certificate indicates that the 
immediate cause of death was myocardial infarction and PTB.  

3.  The veteran had no claims pending at the time of his 
death.  



CONCLUSIONS OF LAW

1.  A disability incurred in service caused or contributed to 
his death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).

2.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By way of history, the veteran initially filed a claim for VA 
benefits in August 1954.  He reported that during captivity 
as a POW, he became ill with symptoms to include chest pain, 
cough, generalized weakness, and fever.  

Physical examination in August 1945 indicates that the 
cardiovascular system was normal.  In his November 1945 
Affidavit for Philippine Army Personnel, the veteran reported 
that after his release as a POW, he was hospitalized with 
beriberi from September to November 1942.

By rating decision dated in October 1954, the RO granted 
service connection for malaria, and denied the claim of 
entitlement to service connection for bronchiectasis and PTB.  

The certificate of death shows the veteran died in October 
21, 1972.  The causes of death are listed as myocardial 
infarct, recent, extensive, involving the LV and the IVS; and 
PTB, cavitary, multiple, diffused.  

A private hospital summary, dated in October 1972, indicates 
that the veteran was admitted as a result of chronic cough 
and pedal edema.  Sputum examination was negative.  The 
report reveals that electrocardiogram (ECG) was abnormal.  
The report notes in April 1972 the veteran developed loss of 
consciousness and was subsequently treated as a case of right 
cerebral hemisphere infarction with residual left-sided 
hemiplegia.  The report further notes that on October 21, 
1972 he went into shock.  Diagnoses included myocardial 
infarction, old and recent.

A document dated December 1998 from the Armed Forces of the 
Philippines, Office of the Adjutant General indicates that 
the veteran had beriberi heart disease between August 1945 
and October 1945.  It notes that he was treated at Tarlac 
Provencial Hospital.  

In a statement in support of her claim, the appellant 
reported that the veteran was in the Death March at Bataan in 
1942.  

In a statement received in April 1999, the appellant reported 
that the veteran had had beriberi heart disease with swollen 
legs, arms, feet, and ankles during his captivity as a POW at 
Camp O'Donnel.  

In a January 2000 statement in support of her claim, the 
appellant stated that according to the veteran, during his 
captivity as a POW he developed beriberi heart disease, with 
edema, to include swollen legs and ankle joints.  She 
reported that following his release he was hospitalized for 
treatment of such at the Veterans Memorial Hospital.  

In an Affidavit received in August 2000, the appellant 
reported that during his lifetime, the veteran told her 
stories of how he was mistreated and malnourished during his 
captivity as a POW.  She stated that he recalled that he had 
beriberi heart disease with swollen legs, arms, and ankle 
joints.  

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

If a veteran is a former prisoner of war who was detained for 
not less than 30 days, and beriberi heart disease develops to 
a degree of 10 percent or more at any time after active 
service has ended, such disease may be service connected even 
though there is no evidence of such disease in service.  
38 U.S.C.A. §§ 1112(b); 38 C.F.R. §§ 3.307, 3.309(c).  The 
regulation was amended effective August 24, 1993, to shows 
that the term "beriberi heart disease" includes ischemic 
heart disease, if the former POW experienced localized edema 
during captivity.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).

Analysis

VA's duty to provide notice and assist the appellant in 
developing the evidence in support of her claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate her claim.  VA also has a duty to assist her in 
obtaining such evidence, provided the evidence is 
sufficiently identified and he provides the necessary release 
to obtain the evidence.  VA has no duty to assist the 
appellant in developing the evidence unless a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  If VA is unable to obtain records 
identified by the appellant, VA must notify her of the 
identity of the records that were not obtained, explain the 
efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5103 and 
5103A).

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation insofar as VA has already met all obligations 
to the appellant under this new legislation.  Her application 
appears to be complete.  VA has advised her of the criteria 
for service connection, and in so doing has advised her of 
the evidence necessary to substantiate that claim.  

There is no indication of pertinent outstanding records, and 
the appellant has been afforded opportunity to submit 
argument in support of her claim and has done so. 

Cause of Death

The appellant claims that the causes of the veteran's death, 
to include myocardial infarction and PTB, were a result of 
service.  The records reflect that the veteran was a POW from 
April to August 1942.  

The record reflects that the veteran was treated for beriberi 
heart disease following his release as a POW.  In his 
November 1945 Affidavit for Philippine Army Personnel, the 
veteran reported that he had been hospitalized and treated 
for beriberi, which has been confirmed by the Office of the 
Adjutant General.  Additionally, the appellant stated that 
the veteran told her that he had beriberi, localized edema, 
and swollen extremities in captivity.  The October 1972 
private hospital summary reflects that the veteran was 
hospitalized and the ECG was abnormal.  The hospital summary 
included the diagnoses of myocardial infarction, old and 
recent.  The death certificate shows that he died of 
myocardial infarction.  Thus, based on the POW experience and 
lay evidence of beriberi, ischemic heart disease is may be 
presumed to have an inservice cause. 

After carefully considering all of the evidence of record and 
analyzing its weight and credibility, the Board finds that 
the probative evidence supports that appellant's claim of 
service connection for the cause of the veteran's death.  The 
myocardial infarction producing death may not be dissociated 
from the lay evidence of beriberi during service.


Accrued benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the veteran died in October 1972.  The 
appellant filed her initial application for VA benefits in 
March 1999.  The veteran's only service-connected disability 
at the time of his death was malaria, evaluated as zero 
percent disabling.  The appellant's application for accrued 
benefits was not filed within one year of her spouse's death.  
Further, the veteran did not have a claim for benefits 
pending prior to his death.  Therefore, the Board concludes 
that the appellant's claim for accrued benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  Therefore, the appeal must be denied.  



ORDER

Service connection for the cause of death is granted.  

Entitlement to accrued benefits is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


